          Case 3:19-cv-01281-EMC Document 54 Filed 08/22/19 Page 1 of 4


 1   ERNEST W. (“BUTCH”) BOYD (TX Bar No. 0783694)
 2   ROBERT DANIEL GARZA (TX Bar No. 24097730)
     BUTCH BOYD LAW FIRM
 3   2905 Sackett Street
     Houston, Texas 77098
 4   Telephone: 713.589.8477
     Fax: 713.589.8563
 5
     Email: butchboyd@butchboydlawfirm.com
 6           danielgarza@butchboydlawfirm.com

 7   MARIO A. MOYA (CA Bar No. 262059)
     MOYA LAW FIRM
 8   1300 Clay Street, Suite 600
     Oakland, California 94612
 9
     Telephone: 510.926.6521
10   Fax: 510.340.9055
     Email: mmoya@moyalawfirm.com
11           rhoberg@moyalawfirm.com
12   Attorneys for Plaintiff
     DRONE LABS, LLC
13
14                                  UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                            SAN FRANCISCO DIVISION
17
18    DRONE LABS, LLC, a Texas limited                Case No. 3:19-cv-01281-EMC
      liability company;
19
                                                      FURTHER JOINT CASE MANAGEMENT
20                             Plaintiff,             STATEMENT

21            vs.
22    DEDRONE HOLDINGS, INC., a
23    Delaware corporation; and DOES 1–25,
      inclusive,
24
                               Defendants.
25
26
27
28


                               FURTHER JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-01281-EMC Document 54 Filed 08/22/19 Page 2 of 4


 1
             Plaintiff Drone Labs LLC and Defendant Dedrone Holdings, Inc. hereby submit this
 2   Further Joint Case Management Conference Statement pursuant to N.D. Cal. L.R. 16-10(d) in
 3   advance of the August 29, 2019 Case Management Conference.
 4           Date of Case Management Conference/Motion Hearing: Defendant Dedrone Holding,
 5   Inc.’s motion to dismiss Plaintiff’s second amended complaint pursuant to Fed. R. Civ. P.
 6   12(b)(6) is scheduled for hearing on August 29, 2019, which is the same date as this case

 7   management conference.

 8           Update:

 9           The parties provide the following update to the Court:

10           Protective Order and ESI Stipulation: Per the Court’s June 5 Order Granting Defendant’s
     Motion to Dismiss, the parties have submitted (and the Court has entered) both the (i) Stipulation
11
     & Order Re: Discovery of Electronically Stored Information for Patent Litigation, and (ii)
12
     Stipulated Protective Order for Litigation Involving Patents, Highly Sensitive Confidential
13
     Information and/or Trade Secrets. Both stipulations were filed July 26, 2019 and entered on July
14
     29, 2019.
15
             Northern District’s ESI Checklist: Pursuant to the Court’s Order Granting Defendant’s
16
     Motion to Dismiss, Plaintiff’s counsel had an informal meeting with Defendant’s counsel and
17
     Defendant’s CTO on July 31, 2019 to review portions of the source code for the accused
18
     product(s), so that Plaintiff can evaluate Defendant’s claim that the accused devices do not
19   infringe the patent at issue.
20            Plaintiff is currently evaluating the technical information provided during the July 31st
21   meeting, and, in order to avoid incurring unnecessary cost and expense to the parties while
22   evaluating this information, the parties have agreed to postpone the in-person meet-and-confer as
23   to the ESI checklist until the morning before the next CMC. The parties have agreed to hold a
24   one-hour, in-person meet-and-confer at the federal courthouse in the hours before the further

25   case management conference set by the Court.

26           //

27           //

28
                       FURTHER JOINT CASE MANAGEMENT STATEMENT
                                           1
           Case 3:19-cv-01281-EMC Document 54 Filed 08/22/19 Page 3 of 4


 1
             Intervening Notice of Allowance of Continuation Patent:
 2           Plaintiff’s Position: Plaintiff has been informed that the USPTO has granted a
 3   continuation application that will issue on Sept. 3, 2019. Plaintiff intends to amend the
 4   complaint to add this patent to the lawsuit once the patent issues, and, in the meantime, requests
 5   that the Court carry the current motion to dismiss until after Plaintiff has an opportunity to file a
 6   motion for leave to amend the complaint. Plaintiff wishes to disclose this significant event to the

 7   Court so that it may take this matter into consideration in determining whether to enter a final

 8   scheduling order.

 9           Defendant’s Position: The Court should hear the motion to dismiss the Second

10   Amended Complaint on August 29, 2019 as scheduled. The Second Amended Complaint is the
     fifth complaint that Plaintiff has filed against Defendant concerning U.S. Patent No.
11
     10,061,018—three complaints in this Court and two in the Eastern District of Texas. Five times
12
     Plaintiff has failed to plead a plausible claim for infringement, and the ’018 patent is invalid as a
13
     matter of law under 35 U.S.C. § 101. There is no reason for this case to go forward any longer
14
     with respect to the ’018 patent. There is also no reason to give Plaintiff leave to amend in this
15
     case with respect to the ’018 patent or an unissued patent. Defendant submits that the Court
16
     should rule on the motion to dismiss the Second Amended Complaint now and dispose of the
17
     ’018 patent. There is also no motion to amend pending before the Court. Plaintiff is essentially
18
     asking for a stay of its own case without a motion. Defendant does not want a stay with respect
19   to the current motion to dismiss. Defendant wants the ’018 patent dismissed with prejudice
20   based on Plaintiff’s failure to state a claim.
21           Proposed Schedule:
22           Plaintiff’s Position: Plaintiff’s position is that a scheduling order is premature. To
23   avoid redundancy in scheduling related to the anticipated continuation patent, Plaintiff believes
24   that a proposed schedule of events should be entered once the Court rules on any pending motion

25   to dismiss and decides whether Plaintiff should be granted leave to amend the complaint to

26   include the continuation patent that is expected to issue on Sept. 3. Plaintiff has not yet served

27   discovery pursuant to the Court’s prior order.

28
                      FURTHER JOINT CASE MANAGEMENT STATEMENT
                                          2
          Case 3:19-cv-01281-EMC Document 54 Filed 08/22/19 Page 4 of 4


 1
            Defendant’s Position: Defendant agrees no schedule should be entered. Defendant
 2   submits this case should not continue past Defendant’s motion to dismiss the Second Amended
 3   Complaint.
 4
 5   Dated: Aug. 22, 2019
                                                Respectfully submitted,
 6
      BUTCH BOYD LAW FIRM                               FEINBERG DAY ALBERTI LIM &
 7
                                                         BELLOLI LLP
 8    /s/ Daniel Garza
      ________________________________                  /s/ Marc Belloli
 9    ERNEST W. (“BUTCH”) BOYD                          ________________________________
      Lead Attorney                                     Marc Belloli (SBN 244290)
10    Texas Bar No. 00783694                            Jeremiah Armstrong (SBN 253705)
      butchboyd@butchboydlawfirm.com
11
      ROBERT DANIEL GARZA                               1600 El Camino Real, Suite 280
12    Texas Bar No. 24097730                            Menlo Park, California 94025
      danielgarza@butchboydlawfirm.com                  Phone: 650.618.43623
13    2905 Sackett Street                               Fax: 650.618.4368
      Houston, TX 77098                                 mbelloli@feinday.com
14    Phone: (713) 589-8477                             jarmstrong@feinday.com
      Fax:(713) 589-8563
15
                                                        ATTORNEYS FOR DEFENDANT
16                                                      DEDRONE HOLDINGS, INC.
      MOYA LAW FIRM
17
      /s/ Mario A. Moya
18    ________________________________
19    Mario A. Moya (SBN 262059)
      1300 Clay Street, Suite 600
20    Oakland, CA 94612
      Phone: 510.926.6521
21    Fax: 510.340.9055
      mmoya@moyalawfirm.com
22
23    ATTORNEYS FOR PLAINTIFF
      DRONE LABS, LLC
24
25
26
27
28
                    FURTHER JOINT CASE MANAGEMENT STATEMENT
                                        3
